Citation Nr: 1205096	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In pertinent part, this decision denied service connection for residuals of back injury.  

In March 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran filed a claim for service connection for a back injury and residuals of a back injury.  The claim as it was certified was limited to a back disorder; however, at the DRO hearing the Veteran's spouse testified that she thought the Veteran's hip disorders were due to his back complaints.  The Board also observes that the record shows treatment and surgery for the Veteran's right hip.  Therefore, the Board has recharacterized the claim as one for service connection for residuals of a back injury to encompass any current disability that could be a result of the alleged in-service injury. 

The Board remanded this claim in October 2010 so that additional development of the evidence could be conducted.  The Board finds that there was substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Veteran and his representative contend that his current back injury residuals had their onset in service or are etiologically linked to his service.  The Veteran has consistently alleged that in January 1954, while in France, he was involved in an accident while driving a truck.  He added that he was later provided X-rays which showed his spine to be "out of line."  See December 2009 statement.  Also of record are several lay statements provided by the Veteran's wife, daughter, and son; these are all dated in April 2008.  His wife asserted that the Veteran incurred a back injury in the military, adding that he had no problems before the military but did upon his return.  Both his daughter and son recalled the Veteran wearing a back brace when he came home from active service.  

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of a back injury during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced a back injury in service.  In addition, based on the evidence submitted, including his statements about his service, as well as in consideration of the provided lay statements, the Board finds the Veteran to be credible with respect to his assertions.

Unfortunately, the Veteran's service treatment records are unavailable.  A January 2008 response to VA's request for the Veteran's service treatment records indicate that they were fire related and no records were available.  The Veteran was advised of this in a March 2008 letter.  The Board attempted, as part of its October 2010 remand, to obtain records from the Army Medical Facility in Tulle, France for treatment for an in-service back injury.  These efforts were unsuccessful.  To this, the Board recognizes that in such cases there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington.  

The Board notes that some chiropractic billing records are on file, provided by a private chiropractor, Doctor G.Y.  These records show that the Veteran was, in pertinent part, provided lumbar spine X-rays and manipulation in May 2010.  Additional manipulation was noted to have taken place in November and December 2010.  These private medical records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2011).  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has back injury residuals, and, if so, to obtain a medical opinion regarding the etiology of any back injury residuals, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain all private medical records associated with chiropractic treatment provided the Veteran from Doctor G.Y.  To assist in acquiring these private medical records, the RO/AMC should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The Veteran must be afforded a VA orthopedic examination to determine the current nature and etiology of any back injury residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current back injury residuals, if found to be present, are at least as likely as not caused by or had their onset during service, to include as a result of any in-service motor vehicle accident.  The Veteran's history of his involvement in an in-service truck accident, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



